Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:
In claim 12, lines 4-5, “…and the outer body support region is provided in each of the first and second halves.”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “optimum support” in claim 11 is a relative term which renders the claim indefinite. The term “optimum” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is also additionally noted that what one user may define as “optimum support” may differ from what another believes. This could be based on a number of different factors that a user considers when selecting a mattress, such as height, weight, personal preference, sleeping habits, medical history including spinal injuries and back pain, etc., and, as such, there is no fixed definition of what can be considered “optimum support” rendering the claim indefinite.
Regarding claim 12, it is unclear how many outer body regions are provided in the foam core. Line 2 claims a single outer body support region adjoining a single respective end of the foam core, while lines 4-5 claim a center body support region arranged between the central body support region and the outer body support region in each of the first and second halves. For examination purposes, it is assumed an outer body support region is present in each of the first and second halves, for a total of two outer body support regions. Examiner recommends the language “an outer body support region provided in each of the first and second halves, the outer body support regions adjoining respective ends in the longitudinal direction of the foam core”. Claims 13 and 14 are additionally rejected by virtue of their dependence on claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (U.S. Patent No. 5,604,021) in view of Torbet (U.S. Publication No. 2017/0156506).
Regarding claim 1, Wagner discloses a foam core 10 for a mattress, comprising: a supporting layer 12 for supporting a vertebral column (Figure 3, Abstract), the supporting layer including an upper part and a lower part (the upper part being defined by the top half of supporting layer 12, and the lower part being defined by the bottom half of supporting layer 12, Figure 2), different body support regions D, E, and F being provided in the upper part along a longitudinal direction of the foam core (Figure 2), a plurality of the body support regions D, E, and F having at least one recess 18, 20, 22 in a material of the foam core (Figures 2-3 and Col. 2, line 46-Col. 3, line 6). 
Wagner does not disclose at least one reserve region being provided in the lower part along the longitudinal direction of the foam core and having at least one recess in the material of the foam core, wherein the foam core is formed such that the reserve region is not substantially deformed in case of a load on the upper part above the reserve region if the load is below a predetermined limit pressure, and that in case of a load above the predetermined limit pressure, the reserve region is deformed.
Torbet teaches at least one reserve region 336 and 338 or 236 (Figures 6A and 7A and see annotated Figure 7B, below, where Figures 6A-B disclose an embodiment of a reserve region 236 comprising one channel, and Figures 7A-7B teach an embodiment of a reserve region 338 and 336 comprising two channels) being provided in the lower part along the longitudinal direction of the foam core and having at least one recess in the material of the foam core (paragraphs 0109-0111 and Figures 7A-B or paragraphs 0107-0108 and Figures 6A-6B), wherein the foam core 312 or 212 is formed such that the reserve region is not substantially deformed in case of a load on the upper part above the reserve region if the load is below a predetermined limit pressure, and that in case of a load above the predetermined limit pressure, the reserve region is deformed (where deformation above a certain load is an inherent property of foam, for example a very light weight or a widely distributed weight, resulting in lower pressure, such as from bedding, would not substantially deform a foam, but an adult user lying on the mattress may cause deformation, additionally, see Figures 13B, 15A-C and paragraph 0123 which discusses the compressibility of the mattress under a load from an adult user).

    PNG
    media_image1.png
    196
    503
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Wagner with at least one reserve region being provided in the lower part along the longitudinal direction of the foam core and having at least one recess in the material of the foam core, wherein the foam core is formed such that the reserve region is not substantially deformed in case of a load on the upper part above the reserve region if the load is below a predetermined limit pressure, and that in case of a load above the predetermined limit pressure, the reserve region is deformed, as taught by Torbet, because the reserve region of Torbet allows for the displacement downward under the load of a user’s shoulders or shoulders and hips to provide pressure reduction for the shoulders or shoulders and hips (paragraphs 0016-0022).
Regarding claim 2, Wagner, as modified, discloses the subject matter as discussed above with regard to claim 1. Wagner, as modified, further discloses wherein the recesses 18, 20, 22 run parallel to a transverse direction of the foam core 12 and/or run over an entire width of the foam core 12 (see Wagner, Figures 2-3, Col. 2, lines 47-55 where recesses 18, 20, 22 run parallel to the transverse direction).
Regarding claim 3, Wagner, as modified, discloses the subject matter as discussed above with regard to claim 1. Wagner, as modified, further discloses wherein several recesses 18, 20, and 22 in the upper part are grooves originating from an upper side of the foam core 12 (see Wagner, Figures 2-3 and Col. 3, lines 7-17).
Regarding claim 4, Wagner, as modified, discloses the subject matter as discussed above with regard to claims 1 and 3. Wagner, as modified, further discloses wherein all recesses 18, 20, and 22 in the upper part are grooves originating from the upper side of the foam core 12 (see Wagner, Figures 2-3 and Col. 3, lines 7-17).
Regarding claim 5, Wagner, as modified, discloses the subject matter as discussed above with regard to claims 1 and 3. Wagner, as modified, further discloses wherein the grooves 18, 20, and 22 partly have different depth in an upward direction (see Wagner, Figures 2-3 and Col. 3, lines 7-17).
Regarding claim 6, Wagner, as modified, discloses the subject matter as discussed above with regard to claim 1. Wagner, as modified, further discloses wherein the different body support regions have different strengths (see Wagner, Figures 2-3 and Col. 3, lines 7-40).
Regarding claim 7, Wagner, as modified, discloses the subject matter as discussed above with regard to claim 1. Wagner, as modified, further discloses wherein outer body support regions F and D in the longitudinal directions have a lower strength than adjacent body support regions E (see Wagner, Figures 2-3 and Col. 3, lines 7-17).
Regarding claim 8, Wagner, as modified, discloses the subject matter as discussed above with regard to claim 1. Wagner, as modified, further discloses wherein the foam core 12 has a center plane perpendicular to the longitudinal direction which subdivides the foam core into a first half and a second half (see Wagner, annotated Figure 2, below).

    PNG
    media_image2.png
    274
    743
    media_image2.png
    Greyscale

Regarding claim 9, Wagner, as modified, discloses the subject matter as discussed above with regard to claims 1 and 8. Wagner, as modified, further discloses wherein the recesses 18, 20, and 22 of the upper part and/or of the lower part are asymmetrical with respect to the center plane (see Wagner, annotated Figure 2, above).
Regarding claim 10, Wagner, as modified, discloses the subject matter as discussed above with regard to claims 1 and 8. Wagner, as modified, wherein the at least one reserve region 236 is provided exclusively in the first half (see Torbet, Figures 6A-B).
Regarding claim 11, Wagner, as modified, discloses the subject matter as discussed above with regard to claims 1 and 8. Wagner, as modified, further discloses wherein the foam core is formed such that the first half as a head end and the second half as a foot end provide optimum support of the vertebral column for side sleepers (see Wagner, annotated Figure 2, above, where a user may choose to use either end as a foot end or head end, depending on their own comfort needs and what feels optimal to them, and, as Wagner is capable of performing the claimed function by either end being capable of serving as a head or foot end, Wagner meets the claim, see MPEP 2114), and the first half as a foot end and the second half as a head end provide optimum support of the vertebral column for back sleepers (see Wagner, annotated Figure 2, above, where a user may choose to use either end as a foot end or head end, depending on their own comfort needs and what feels optimal to them, and, as Wagner is capable of performing the claimed function by either end being capable of serving as a head or foot end, Wagner meets the claim, see MPEP 2114).
Regarding claim 15, Wagner, as modified, discloses the subject matter as discussed above with regard to claim 1. Wagner, as modified, further discloses wherein the reserve region 336 and 338 extends from one end of the foam core in the longitudinal direction (see Torbet, annotated Figure 7B).
Regarding claim 16, Wagner, as modified, discloses the subject matter as discussed above with regard to claim 1. Wagner, as modified, further discloses wherein the reserve region 336 and 338 extends from one end of the foam core 312 in the longitudinal direction further than a quarter of a length of the foam core (see Torbet, annotated Figure 7B, above).
Claims 1, 7, 8, 12-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nunez et al. (U.S. Patent No. 6,041,459), hereinafter referred to as Nunez, in view of Torbet.
Regarding claim 1, Nunez discloses a foam core 12 for a mattress 10, comprising: a supporting layer 12 for supporting a vertebral column (of user B, see Col. 3, line 62-Col. 4, line 10 and Figure 1), the supporting layer 12 including an upper part and a lower part (the upper part being defined by the top half of supporting layer 12, and the lower part being defined by the bottom half of supporting layer 12, Figures 1 and 3-4), different body support regions 41, 42, 43, 44, 45, 46, 47 being provided in the upper part along a longitudinal direction of the foam core (Figure 2), a plurality of the body support regions 41, 42, 43, 44, 45, 46, 47 having at least one recess 62 and 66 in a material of the foam core (Figures 2-4 and Col. 3, lines 6-16 and Col. 3, lines 44-61).
Nunez does not disclose at least one reserve region being provided in the lower part along the longitudinal direction of the foam core and having at least one recess in the material of the foam core, wherein the foam core is formed such that the reserve region is not substantially deformed in case of a load on the upper part above the reserve region if the load is below a predetermined limit pressure, and that in case of a load above the predetermined limit pressure, the reserve region is deformed.
Torbet teaches at least one reserve region 336 and 338 or 236 (Figures 6A and 7A and see annotated Figure 7B, above, where Figures 6A-B disclose an embodiment of a reserve region 236 comprising one channel, and Figures 7A-7B teach an embodiment of a reserve region 338 and 336 comprising two channels) being provided in the lower part along the longitudinal direction of the foam core and having at least one recess in the material of the foam core (paragraphs 0109-0111 and Figures 7A-B or paragraphs 0107-0108 and Figures 6A-6B), wherein the foam core 312 or 212 is formed such that the reserve region is not substantially deformed in case of a load on the upper part above the reserve region if the load is below a predetermined limit pressure, and that in case of a load above the predetermined limit pressure, the reserve region is deformed (where deformation above a certain load is an inherent property of foam, for example a very light weight or a widely distributed weight, resulting in lower pressure, such as from bedding, would not substantially deform a foam, but an adult user lying on the mattress may cause deformation, additionally, see Figures 13B, 15A-C and paragraph 0123 which discusses the compressibility of the mattress under a load from an adult user).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Nunez with at least one reserve region being provided in the lower part along the longitudinal direction of the foam core and having at least one recess in the material of the foam core, wherein the foam core is formed such that the reserve region is not substantially deformed in case of a load on the upper part above the reserve region if the load is below a predetermined limit pressure, and that in case of a load above the predetermined limit pressure, the reserve region is deformed, as taught by Torbet, because the reserve region of Torbet allows for the displacement downward under the load of a user’s shoulders and hips to provide pressure reduction for the shoulders and hips (paragraphs 0016-0022).
Regarding claim 7, Nunez, as modified, discloses the subject matter as discussed above with regard to claim 1. Nunez, as modified, further discloses wherein outer body support regions 41 and 47 the longitudinal directions have a lower strength than adjacent body support regions 42 and 46 (see Nunez, Col. 4, lines 25-34).
Regarding claim 8, Nunez, as modified, discloses the subject matter as discussed above with regard to claim 1. Nunez, as modified, further discloses wherein the foam core 12 has a center plane perpendicular to the longitudinal direction which subdivides the foam core into a first half and a second half (see Nunez, annotated Figure 2, below).

    PNG
    media_image3.png
    577
    695
    media_image3.png
    Greyscale

Regarding claim 12, Nunez, as modified, discloses the subject matter as discussed above with regard to claims 1 and 8. Nunez, as modified, further discloses wherein a central body support region 44 adjoining the center plane, an outer body support region 47 and 41 adjoining a respective end in the longitudinal direction of the foam core 12, and a center body support region 42 and 46 arranged between the central body support region and the outer body support region is provided in each of the first and second halves (Figure 2 and Figures 2-4 and Col. 3, lines 6-16 and Col. 3, lines 44-61).
Regarding claim 13, Nunez, as modified, discloses the subject matter as discussed above with regard to claims 1, 8, and 12. Nunez, as modified, further discloses wherein the outer body support region 47 and 41 respectively has a lower strength than the central body support region 42 and 46 (Col. 4, lines 11-24), and/or wherein the center body support region respectively has a higher strength than the outer body support region and the central body support region, and/or wherein the central body support region 42 of the first half has a same strength as the central body support region 46 of the second half (Figure 2 and Col. 4, lines 11-24).
Regarding claim 14, Nunez, as modified, discloses the subject matter as discussed above with regard to claims 1, 8, and 12. Nunez, as modified, further discloses further discloses wherein the reserve region 336 and 338 is provided below the outer body support region 316 and/or below the center body support region of the first half (see Torbet, where the reserve region 336 and 338 is provided below outer body support region 316, see paragraph 0111 and annotated Figure 7B, above).
Regarding claim 17, Nunez, as modified, discloses the subject matter as discussed above with regard to claim 1. Nunez, as modified, further discloses wherein the foam core 12 has a comfort layer 18 which is provided on an upper side of the supporting layer 12 (see Nunez, Figure 1 and Col. 2, lines 44-52).
Regarding claim 18, Nunez, as modified, discloses the subject matter as discussed above with regard to claims 1 and 18. Nunez, as modified, further discloses wherein the comfort layer 18 is free from recesses (see Nunez, Figure 1 and Col. 2, lines 44-52, where comfort layer 18 comprises a fiber layer).
Regarding claim 19, Nunez, as modified, discloses the subject matter as discussed above with regard to claim 1. Nunez, as modified, further discloses a mattress 10 comprising the foam core 12 according to claim 1 (see Nunez, Figure 1 and Col. 2, lines 44-52 and see discussion of claim 1, above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Piraino (U.S. Publication No. 2012/0260420)
Di Stasio et al. (U.S. Publication No. 2005/0210595)
Fahy (U.S. Patent No. 5,533,218)
Baker (U.S. Publication No. 2005/0193497)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673    

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673